Citation Nr: 1010534	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-38 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for service-
connected disability due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that granted 
service connection for PTSD and assigned an initial rating of 
50 percent effective from December 21, 2004.

Also on appeal is a September 2008 RO rating decision that 
denied entitlement to a TDIU.


FINDINGS OF FACT

1.  From December 21, 2004 to June 2008 the occupational and 
social impairment resulting from the Veteran's PTSD 
approximated reduced reliability and productivity, but not 
deficiencies in most areas.

2.  From June 11, 2008 the occupational and social impairment 
resulting from the Veteran's PTSD approximated deficiencies 
in most areas but not total impairment.

3.  For the period from June 11, 2008, the Veteran has had a 
single service-connected disability rated at 60 percent or 
more that precludes him from obtaining or maintaining any 
form of substantially gainful employment consistent with his 
education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD, but not 
more, are met for the period from June 11, 2008, and not 
before.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU are met for the period from June 
11, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher initial disability rating for 
his PTSD and is also seeking a TDIU.  The Board will first 
discuss certain preliminary matters and will then address the 
legal criteria and the facts of the case at hand. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

In August 2006 the RO sent to the Veteran a letter providing 
all required notice, including the disability-rating and 
effective-date elements.   The Veteran had ample opportunity 
to respond before the RO adjudicated the case in January 
2007.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STR) and VA and non-VA outpatient records were 
obtained, as well as the Veteran's disability records from 
the Social Security Administration (SSA).  The Veteran was 
afforded appropriate VA examinations, most recently in March 
2009.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim, and the Board is also unaware of 
any such evidence.  For these reasons, the Board finds that 
the duties to notify and assist the Veteran have been met.

Evaluation of the Service-Connected PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
In relevant part, the rating criteria are as follows.  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

In his claim for service connection for PTSD, received in 
December 2004, the Veteran asserted he kept things "bottled 
up" and it was getting progressively harder to deal with 
people.  He also complained of concentration problems that 
made personal relationships difficult, and stated he 
sometimes felt like blowing his brains out.

The Veteran had a VA PTSD examination in May 2005, performed 
by a VA psychologist.  The Veteran reported he had worked at 
his current job for 19 years and had a good work record.  He 
reported a good relationship with his wife and three children 
and stated he had a few friends with whom he enjoyed spending 
time.  He did not currently attend counseling or take any 
psychotropic medications.  His chief complaint was feeling 
estranged from others.  During interview the Veteran was 
alert and oriented times three.  He maintained eye contact 
and communicated effectively.  His thought process was 
logical and goal-oriented, and there were no indications of 
hallucinations or delusions.  His short- and long-term memory 
seemed intact.  He had mild obsessions and some safety-
related checking compulsions.  He had been managing his basic 
activities of daily living (ADL) well.  The Veteran endorsed 
passive suicidal thoughts but denied plan; he denied 
homicidal ideation or intent.  His subjective sense of mood 
was anxiety and depression; he slept at 3-hour intervals and 
had nightmares and night sweats.  He also reported avoiding 
crowds and war-related stimuli.  The examiner assigned a 
current Global Assessment of Functioning (GAF) of 65, noting 
that the Veteran's PTSD symptoms had not negatively impacted 
his psychosocial functioning.  The examiner also stated the 
Veteran was capable of maintaining fulltime employment.

The file contains a Compensation and Pension Social Service 
Evaluation performed by a Licensed Clinical Social Worker 
(LCSW) in May 2005.  He reported participating in counseling 
monthly since August 2004.  He denied taking medication.  The 
Veteran's wife stated that over the past five or six years 
the Veteran had become more reclusive and depressed, with 
constantly getting up at night to check the doors and 
windows.  The Veteran stated it could take him up to an hour 
to fall asleep, and once asleep he would sometimes awaken 
yelling and sweating.  During interview the Veteran was 
relaxed and eye contact was good.  His affect was congruent, 
and he described his own mood as "tired."  The Veteran 
endorsed feelings of guilt, depression and worthlessness.  He 
spoke with clear and coherent answers.  He stated he would 
sometimes hear things that were not there and see shadows. He 
endorsed suicidal ideation and extensive periods of 
disassociation.  There were logical connections between his 
thoughts and he was oriented times three.  Long-term memory 
was better than short-term.  Insight and judgment were intact 
for safety and self-care.  On the PTSD symptom scale, he 
endorsed constant intrusive and distressing thoughts, 
nightmares once per week, and flashbacks once every two 
months.  He stated he avoided all crowded places and could 
only tolerate a small amount of socializing.  He endorsed an 
explosive unprovoked temper and inability to express 
emotions.  He stated he was totally unable to read because of 
concentration problems and that he would frequently break 
down in tears and tremors.  He endorsed hypervigilance and 
exaggerated startle response.  The LCSW assigned a current 
GAF of 50.

The Veteran's wife submitted a letter in November 2006 
stating she and the Veteran had been married since 1973, and 
that the Veteran was no longer his old happy-go-lucky self.  
She stated the Veteran was depressed and moody most of the 
time without knowing why.  The Veteran could not be intimate 
or affectionate and had an explosive temper; he would avoid 
family functions or crowds and mostly wanted to be by 
himself.  She stated she was afraid to leave him by himself 
for long periods of time because she was afraid of what she 
might walk into.

VA mental health clinic (MHC) counseling notes by the 
attending psychologist Dr. Litle show that from January 2005 
to January 2010 the Veteran's affect was characterized as 
"anxious" and/or "anxious/depressed" and his symptoms as 
"moderate-to-severe."  His primary reported problem was 
anger management, followed by sleep disorder.  He also 
reported phobic avoidance or reminders, recurrent intrusive 
recollections, psychic numbing, feelings of detachment, 
social isolation and increased startle response.  He was 
prescribed an antidepressant by his private physician in 
October 2005 and subsequently tried a number of different 
medications with mixed success.

A letter from the Veteran's VA psychologist Dr. Litle, dated 
in June 2007, states the Veteran presented for individual 
therapy stating he was feeling "on edge" and frustrated due 
to some events at work he was having difficulty managing.  
The Veteran was severely depressed and having very 
significant concentration problems that would make him a 
hazard to himself or others at work; he was easily distracted 
and easily lost track of what he was doing, and if startled 
could result in a strong overreaction and possible physical 
contact.  The psychologist granted 30 days medical leave, to 
be followed by reevaluation.
  
The Veteran attended an inpatient VA treatment program in 
June-August 2007 during which he attended weekly individual 
PTSD therapy, three times weekly group therapy, and various 
patient health activities.  At the time of discharge the 
Veteran had made some progress on several treatment 
objectives.  Intrusive memories were about the same and sleep 
continued to be broken, but he was socializing better and 
depression seemed somewhat improved.  The Veteran also denied 
that he was a danger to himself or to others.    

A rating decision in August 2007 granted a 100 percent 
evaluation for hospitalization over 21 days, with evaluation 
to return to 50 percent from October 1, 2007.

The file contains a Mental Residual Functional Capacity 
Assessment executed in October 2007 by a non-VA psychologist 
in support of the Veteran's claim for Social Security 
Administration (SSA) disability benefits.  The form contains 
20 functional areas and asks the examiner to indicate whether 
each area is not significantly limited, moderately limited or 
markedly limited.  The psychologist in this case noted 10 
areas as not significantly limited, 10 others as moderately 
limited, and none as markedly limited.  The psychologist 
noted the mental status examination (MSE) had been 
unremarkable (appearance, mood, speech, motor, thought, 
impulse, judgment and insight all within normal limits).  The 
Veteran needed reminders for self care and medications but 
was capable of driving and assisting with chores and 
shopping.  The Veteran had indicated problems with memory, 
task completion, concentration, understanding and following 
complex instructions, getting along with others (short 
temper), poor attention, problems with authority figures, and 
poor coping with stress.  The psychologist stated that based 
on the totality of the information the Veteran did not meet 
or equal disability requirements in that he could understand, 
remember and execute simple responsibilities associated with 
the work environment; relate to others; accept criticism from 
authority; and, cope with stress and change with mild-to-
moderate interference from psychiatric symptoms.  Although 
the Veteran could not return to past relevant work (PRW), 
which required supervision of 15 or more people, he was 
capable of performing low-stress and routine alternative 
work.

However, an SSA decision in December 2007 granted disability 
for PTSD (primary diagnosis) and back disorder (secondary 
diagnosis).  The decision noted that the Veteran could not 
return to PRW as a crew leader because of moderate mental 
symptoms, and the Veteran's skills were not transferable.  
Disability was effective from June 2007. 

The file contains a letter from the Veteran's employer dated 
in December 2007 stating he had exceeded the maximum 26 weeks 
medical leave authorized by the company and was therefore 
being terminated.

A June 2008 letter from Dr. Litle states the Veteran had been 
receiving VA outpatient PTSD treatment since August 2004.  
His symptoms included combat nightmares 2-4 times weekly; 
almost daily intrusive recollections; flashbacks about once 
per month; cued psychological distress to external stimuli 
such as noises or smells; social isolation; active avoidance 
of combat-related stimuli; loss of interest in activities 
that were previously pleasurable; emotional detachment; 
restricted affect with explosive anger and foreshortened view 
of the future; early and late insomnia with about 4-5 hours 
intermittent sleep; easily irritable with verbal and physical 
aggression toward objects; poor concentration with trouble 
reading; hypervigilance with perimeter watch behavior; 
hyperstartle with at least an hour recovery time; and, 
anniversary periods of increased symptomology.  The Veteran's 
explosiveness affected his social and family life with little 
socialization outside required family functions.  The Veteran 
had only a few close friends and those relationships were 
difficult.  The Veteran had not worked since June 2007 and 
was no longer capable of working; he was totally 
unemployable.  Dr. Litle assessed a current GAF of 48.

An undated letter from Dr. Litle dated in November 2008 
states the Veteran had regressed to total social isolation.  
His sleep had regressed to 1-2 hours intermittent sleep.  He 
was now constantly channel-surfing, a new symptom associated 
with hyperarousal.  Dr. Litle assigned a new current GAF of 
46.

A December 2008 from VA psychologist Dr. Genthner states the 
Veteran experienced a great deal of personal distress related 
to past trauma.  The Veteran had made genuine efforts to 
understand his problems and to use his coping skills to 
manage chronic issues with anger, hyperarousal and 
interpersonal relationships.  Despite the Veteran's efforts, 
his symptoms, including nightmares and irritability, had 
remained at moderate severity. 

The Veteran had a VA examination in March 2009 performed by a 
psychologist.  The Veteran reported he had been married for 
35 years but had separations in the past because he kept 
losing his temper.  He stated he only went to family 
functions and that about five years earlier he stopped 
enjoying everything.   He denied history of suicide attempts 
or assaultive behavior.  During interview the Veteran was 
tense but cooperative.  His speech was unremarkable.  His 
affect was constricted and his mood anxious.  The Veteran was 
oriented times three; his thought process was circumstantial 
and his though content obsessional.  There were no delusions 
or hallucinations, and judgment and insight were 
unremarkable.  The Veteran did not maintain eye contact and 
exhibited obsessive behavior in the form of hand-washing and 
order rituals.  The Veteran endorsed daily panic attacks.  
Extent of impulse control was good.  Memory (remote, recent 
and immediate) was normal.  The Veteran was able to maintain 
hygiene and to attend to ADL.  The examiner endorsed chronic 
PTSD symptoms, characterized as "mild to moderate."  The 
examiner assigned a current GAF of 60.  The examiner 
specifically stated there was not total occupational and 
social impairment due to PTSD signs and symptoms, but PTSD 
signs and symptoms resulted in deficiencies in judgment, 
thinking, family relationships, work, mood and school.

VA treatment notes by psychologist Dr. Genthner dated in 
March, April and May 2009 show the Veteran complained of 
marital problems.  His hygiene and grooming were appropriate.  
His mood and affect were positive, euthymic and stable.  
Emotions were congruent with thought content.  Speech was 
normal in rate and rhythm.  Thought process was linear and 
logical, and the Veteran was oriented times three.  Thought 
content showed no evidence of hallucinations or delusions, 
and the Veteran denied homicidal or suicidal ideation.  
Impulse control was within normal limits and there was no 
noted impairment of judgment or insight.  The assigned 
current GAF was 60 on all three occasions.

VA treatment notes by psychologist Dr. Genthner dated in June 
2009 and July 2009 show the Veteran complained of family 
problems.  His hygiene and grooming were appropriate.  His 
mood and affect were dysphoric, subdued and stable.  Emotions 
were congruent with thought content.  Speech was normal in 
rate and rhythm.  Thought process was linear and logical, and 
the Veteran was oriented times three.  Thought content showed 
no evidence of hallucinations or delusions, and the Veteran 
denied homicidal or suicidal ideation.  Impulse control was 
within normal limits and there was no noted impairment of 
judgment or insight.  The assigned current GAF on both 
occasions was 51.

VA treatment notes by psychologist Dr. Genthner dated in 
August 2009 show current clinical observations grossly 
consistent with those noted in June and July.  Dr. Genthner 
did not indicate a current GAF.
    
On review of the evidence above, the Board finds that, for 
the rating period prior to June 11, 2008, the Veteran's PTSD 
more closely approximated the criteria for the 50 percent 
rating.  During the period his chief complaints were anger 
management and impairment of concentration/memory; both of 
these are symptoms associated with a 50 percent rating.  Of 
the symptoms associated with the higher 70 percent rating, 
the Veteran exhibited only one (difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), but the other symptoms associated with the higher 
rating are specifically not shown on examination.  Also, his 
impairment prior to June 11, 2008 was not shown to be in most 
areas as required for the higher evaluation.

For the rating period prior to June 11, 2008, the Veteran's 
GAF scores ranged from a high of 65 to a low of 50.  The GAF 
records the clinician's judgment of the individual's overall 
level of functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  While the GAF is not 
the sole basis for assigning a disability rating, it provides 
a clinical indicator of the patient's functional ability.  
GAF scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning, while GAF scores between 51 and 60 indicate 
moderate symptoms or moderate difficulty functioning.  Quick 
Reference, supra, pg. 46-47.   Accordingly, the GAF scores 
during the period prior to June 2008 are consistent with 
"moderate" symptoms and the currently-assigned 50 percent 
rating.

The letter from Dr. Litle, dated June 11, 2008, establishes 
symptoms more closely approximating the 70 percent rating in 
that the letter shows occupational and social impairment with 
deficiencies in most areas.  The VA examination of March 2009 
also shows occupational and social impairment, although it 
differs from the clinical notes of Drs. Litle and Genthner in 
regard to severity of symptoms.

The examiner in March 2009 characterized the Veteran's PTSD 
symptoms as "mild-to-moderate."  Dr. Genthner's letter 
characterized the Veteran's impairment as "moderate" and 
Dr. Litle's clinical notes consistently characterize symptoms 
as "moderate-to-severe."  Also, Dr. Litle's clinical notes 
show GAF scores of 46 to 48, while Dr. Genthner's clinical 
notes show GAF scores of 51 to 60 and the examiner assigned a 
GAF of 60.  Thus, evidence of record from three VA 
psychologists shows considerable disagreement in regard to 
the impairment attributable to the Veteran's PTSD.  However, 
because the psychologists uniformly state the symptoms show 
impairment in most areas, the Board finds the criteria for 
the 70 percent rating are met.

The Board has considered whether a higher 100 percent rating 
may be granted.  However, the evidence does not show total 
impairment, and none of the symptoms of the 100 percent 
rating are shown at any time.  
 
The Board has also carefully considered the lay evidence 
proffered by the Veteran, including his correspondence to VA 
and correspondence from his wife.  A layperson is competent 
to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Similarly, the Veteran's 
wife can certainly provide an eyewitness account of a 
veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, even affording the Veteran 
and his wife full competence and credibility, there is 
nothing in their correspondence showing that the Veteran is 
entitled to more than the evaluation granted herein.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the rating assigned.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his PTSD and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of those contemplated by 
the assigned schedular rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Entitlement to TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The Board's action above has granted a 70 percent rating for 
PTSD from June 11, 2008.  The Veteran accordingly meets the 
schedular criteria for a TDIU, and the question is whether 
his service-connected disabilities alone render him unable to 
obtain and maintain substantially gainful employment.

The letter from Dr. Litle dated June 11, 2008 asserts the 
Veteran had not worked since June 2007 and was no longer 
capable of working; he was totally unemployable.  Dr. Litle's 
opinion is not controverted by any other psychiatrist or 
psychologist of record.



On review of the evidence above the Board finds the evidence 
shows the Veteran's service-connected PTSD renders him 
unemployable.  Accordingly, the criteria for a TDIU are met.  

	
ORDER

An evaluation of 70 percent for PTSD, for the period from 
June 11, 2008, is granted.

A TDIU, for the period from June 11, 2008, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


